DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps in claim 1 are:  
 (S3) selecting a first course over ground (HD1) as a desired course over ground
 (S5) adjusting continuously or repeatedly, during the acceleration sequence, the steering angle of the at least one propulsion unit, to align an actual course over ground (HA) with the first course over ground (HD1) to keep a path of the vessel straight.

In view of the passage of the description on page 10, lines 20-26, on page
12, lines 4-15 or on page 15, lines 15-20 it appears that the activation by the user of
an autopilot of the vessel which selects a first course over ground HD1 as a desired
course over ground HD prior to the acceleration sequence (step S4), and which
registers continuously the actual course over ground HA of the vessel is essential to
the definition of the invention.
Indeed, the steering angle is adjusted during the acceleration sequence (in step S5)
to align said actual course over ground HA with said first course over ground and the
reference steering angle is determined based on the registered angle values and the
steering angle adjustments.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. To overcome the rejection claim 1 should be amended to include the steps noted in paragraph 4 above, which are presently included in dependent claim 6. 
Claims 2-5 and 7-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Accordingly claim 6 should be cancelled and the dependency of claim 7 should be changed to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8150569 and US 7769504 each disclose a marine vessel comprising  marine propulsion unit, a controller to control the marine propulsion unit, a steering unit, a speed measuring unit, a steering angle characteristic setting unit, and a target steering angle setting unit which is arranged to determine the target steering angle of the steering unit according to the operational traveling speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617